Citation Nr: 1727786	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-33 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a thoracolumbar spine condition.

3.  Entitlement to service connection for a shoulder condition.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1946 to August 1948 and from June 1950 to August 1951.  The Veteran died in August 2011.  In October 2012 the Veteran's three children were accepted as the proper substitute for the Veteran.  The appellants are his daughters and son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2011, the Board reopened the Veteran's claims and remanded the underlying service connection issues for further development.  The Veteran died before the development requested in this remand could be completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's arthritis of the cervical spine, present during the pendency of the claim, did not manifest during service or within one year of separation from active service and is not etiologically related to his active service.

2.  The Veteran's thoracolumbar spine condition, present during the pendency of the claim, did not manifest during service and is not etiologically related to his active service.

3.  The Veteran's shoulder condition, present during the pendency of the claim, did not manifest during service or within one year of separation from active service and is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the cervical spine have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).

2.  The criteria for service connection for a thoracolumbar spine condition have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a shoulder condition have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided a relevant examination in May 2015 as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the claimants is required to fulfill VA's duty to assist.  


II.  Service Connection - Cervical Spine Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the record does not show x-ray evidence of cervical spine arthritis within one year of the Veteran's separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

As noted in the March 2009 VA examination, the Veteran was diagnosed with degenerative joint disease of the cervical spine during the pendency of the claim.  The Veteran's service treatment records are silent with regard to any diagnosis of or treatment for this condition during his active duty service.  An October 1947 service treatment record notes the Veteran's report of a slight "concussion" two months prior following an authorized parachute jump.  The record does not show earlier treatment for a concussion.  Physical examination in October 1947 found chronic contraction of posterior neck muscles and twitching of hands that stopped when his attention was diverted.  Ultimately the Veteran was diagnosed with acute anxiety reaction.  In his correspondence throughout this and his original claims period, the Veteran argued that he sustained a neck injury from a parachute jump.  In a December 1971 letter, the Veteran stated that he landed on his back and head on his last parachute jump.  This statement conflicts somewhat with his May 1951 in-service account that on his 13th parachute jump in May 1948, the Veteran made a poor landing and hurt his back but made no reference to a neck injury at that time.  The Veteran's DD 214 shows that he attended Airborne School in March 1947 and so parachute jumping is consistent with the nature of his service.  The Veteran's August 1948 discharge examination found no musculoskeletal defects.

The remaining question is a causal relationship exists between the Veteran's cervical spine arthritis and the neck complaints during service.  To this end, the May 2015 VA medical examiner, after reviewing the objective evidence of record and documenting the Veteran's subjective complaints, found that the Veteran's neck condition was less likely than not incurred in or caused by his military service, noting in part the lack of documented neck trauma in service.  The record does not contain a positive medical nexus opinion to refute this opinion.

At the time of his January 1972 VA examination, the Veteran reported a post-service injury in 1953 wherein he was injured while working as a jewel press operator when a piece of steel broke off and became imbedded in his neck.  The January 1972 VA examiner noted that due to this injury the Veteran had exploratory surgery and removal of a foreign body.  This left a well-healed surgical scar on the left side of his neck.  This injury was not reported to the private orthopedists who submitted October 1971 and November 1971 letters.  Instead, these letters reflect the Veteran's report of an in-service parachute injury and no other trauma to his neck thereafter, suggesting that further testing was necessary due to the Veteran's report of worsening symptoms since service.  Given that these records rely on an incomplete or inaccurate medical history, their probative value is greatly diminished.

Additionally, this injury occurred prior to the Veteran's second marriage in January 1954.  As such, his father-in-law's July 1972 statement that the Veteran had had neck and back problems for the entirety of the period they knew each other neither proves nor disproves that the Veteran's neck problems were the result of service as opposed to the result of this later injury.

To the extent that the Veteran had argued that his cervical spine condition was related to his military service, the Board notes that whether non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus") are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Here, the Veteran had argued that this condition had begun in service, stating that he had neck pain since service.  In a July 1971 buddy statement, the Veteran's sister and brother-in-law stated that the Veteran had suffered with neck discomfort ever since he returned to civilian life.

The evidence of record notes in-service chronic contraction of posterior neck muscles in October 1947 which the Veteran associated with a "concussion" following a parachute jump but that was ultimately diagnosed as acute anxiety reaction.  Other records from the time of his separation note psychosomatic and hypochrondrial complaints related to pain.  Then about two years after his separation from service, the Veteran sustained a significant injury to his neck.  As the Veteran's in-service complaints have specifically been attributed to a non-organic condition and he sustained a significant intervening injury shortly after service, the Board finds that he was not competent to provide lay evidence of a nexus between his cervical spine arthritis and his military service.

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  In service, the Veteran reported a back injury and a "concussion," but not a neck injury, related to his reported parachuting injury.  The only documented neck symptoms in-service were associated with acute anxiety reaction.  At the time of his separation from this first period of service, an examiner found no musculoskeletal defects.  Two years after his separation from the Army, the Veteran then reenlisted; this time with the Air Force.  This period of service lasted for fourteen months. The separation board proceedings at the end of this second period of service did not reference neck complaints and there is no medical record of any such complaints prior to the 1953 injury.  Instead, the Veteran sought work in the physically demanding field of steel working during this period.  Thus, the Board finds that the Veteran's actions, specifically reenlistment and steel working, are inconsistent with the later lay statements that he had had neck pain ever since an 1948 injury in service.  As such, the Board finds these statements not credible.

The Board notes that in a July 1972 statement, the Veteran reported that his pain had started in his back in service and had spread to his neck since separation.  As explained below, service connection for a thoracolumbar spine (back) condition is not warranted.  Therefore service connection for a cervical spine condition cannot be awarded secondary to such a condition.  See 38 C.F.R. § 3.310 (allowing for service connection on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a cervical spine condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Service Connection - Thoracolumbar Spine Disability

With regard to his thoracolumbar spine claim, VA treatment records in February 2009 noted chronic low back pain.  Additionally, the March 2009 x-rays showed small osteophytosis at lower thoracic levels, but were otherwise normal.  Thus, the current disability requirement was met with regard to osteophytosis.

As noted above, the Veteran had reported an in-service back injury due to a poor parachute jump landing in May 1948.

In the interim between his periods of service, the Veteran was treated for appendicitis in January 1950.  At that time he complained of back pain and x-rays were taken.  These were found to be normal and he was diagnosed with minimal back strain due to poor posture.

The Veteran reported back pain during service that was suspected to be caused by loss of normal lumbar lordosis, but at the time of his separation examination his spine was normal.  Ultimately, no physical cause for his back pain in service was found.

A May 1951 treatment record notes that after extensive testing, the Veteran's complaints were found to be functional in nature without demonstrable organic pathology.  The Veteran was diagnosed with chronic moderate passive dependent personality manifested by indecisiveness, helplessness, a tendency to cling to others, numerous hyperchondrial complaints and impaired judgment and insight.   At the time of his board hearing for discharge from service for unsuitability in June 1951, a medical officer who had treated the Veteran testified that there was no organic disease to account for his various symptoms including back pain.  Instead, these symptoms were attributed to hypochondrial complaints.  Regulation provides that personality disorders are not diseases or injuries within the meaning of applicable legislation but rather are congenital or developmental defects.  38 C.F.R. § 3.303 (c).  As such, hyperchondrial back complaints that have been attributed to the Veteran's personality disorder are not diseases or injuries for VA purposes.

Turning to the question of whether a causal relationship exists between the Veteran's osteophytosis and the back complaints during service, the record does not contain a positive medical nexus opinion.  The May 2015 VA medical examiner, after reviewing the objective evidence of record and documenting the Veteran's subjective complaints, offered an opinion that the Veteran's back condition was less likely than not incurred in or caused by his military service.  This examiner noted that although the Veteran had complained of chronic back pain since 1948, his lumbar spine films in service were negative, and he did not have clear history of back injury in service.  Instead he had multiple in-service admissions for vague complaints which were diagnosed as psychosomatic in nature.  His spine pain did not appear to need treatment post service other than chiropractic manipulation.

The Veteran provided lay evidence of back pain since service.  This is well-documented in the record.  Nevertheless, those complaints were initially linked to a personality disorder for which service connection cannot be awarded.  See 38 C.F.R. § 3.303 (c).  The Veteran developed osteophytosis several decades after service.  There is no indication that this condition caused the Veteran's back pain since service.  Furthermore, the Veteran was not shown to possess the necessary knowledge or skill to differentiate between back pain related to a personality disorder for which service connection cannot be award and back pain related to an organic cause.  As such, the Board finds the May 2015 opinion more probative evidence in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a thoracolumbar spine condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


IV.  Service Connection - Shoulder Disability

During his first period of service, the Veteran was diagnosed with bilateral winged scapulae and was hospitalized for serratus anterior from July 1948 to August 1948.  He was granted service connection for right arm weakness, serratus anterior palsy in a March 1972 rating decision.  As such, the Board's discussion will focus on whether the Veteran has any additional shoulder disability for which service connection maybe awarded.

With regard to the Veteran's shoulder claim, the March 2009 VA examiner diagnosed him with degenerative joint disease of both shoulders.

As degenerative joint disease of the bilateral shoulders is an arthritic condition, the Board has considered whether service connection may be presumed.  Again, a compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the record does not show x-ray evidence of shoulder arthritis within one year of the Veteran's separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

During the Veteran's in-service treatment for his bilateral winged scapulae and serratus anterior he was given a left shoulder x-ray.  This x-ray was negative.  Again, the Veteran had reported an in-service shoulder injury following a poor parachute jump landing in May 1948.

Turning to the question of whether a causal relationship exists between the Veteran's shoulder arthritis and the reported in-service injury, May 2015 VA medical examiner, after reviewing the objective evidence of record and documenting the Veteran's subjective complaints, offered an opinion that the Veteran's shoulder condition was less likely than not incurred in or caused by his military service.  In the preceding review of the record, the examiner noted that the Veteran's in-service treatment for shoulder complaints included physical examination that was essentially negative save for the marked winging of the scapula.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that in determining whether an expert opinion is adequate, the opinion must be read as a whole).  To the extent that the March 2009 VA examination associated the Veteran's bilateral degenerative joint disease of the shoulders with an in-service shoulder injury following a jump, this record also notes that the claims file was not available to the examiner and no medical nexus opinion was requested.  As a result, this statement appears to be a recitation of the Veteran's subjective medical history and not medical evidence of a nexus.  The record does not contain a positive medical nexus opinion.

Here, the record does not contain lay evidence of continued shoulder symptoms since service.  A June 1972 letter from the Veteran's private chiropractor noted treatment for neck, shoulder, and arm pain from October 1969 through December 1971.  A February 1985 private treatment record notes the Veteran's complaints of increasing shoulder pain since a neck injury 27 years prior when a piece of steel hit and was lodged in his neck.  Thus continuity of symptoms is not shown.

Likewise, because of this gap in symptomology, the question of causation extends beyond an immediately observable cause-and-effect relationship contemplated by Jandreau.  See Jandreau, 492 F.3d 1372, 1377.  As such, the Veteran is not competent to address etiology in the present case.

The Board notes that in a July 1972 statement, the Veteran reported that his pain had started in his back in service and had spread to his shoulders since separation.  As explained below, service connection for a thoracolumbar spine (back) condition is not warranted.  Therefore service connection for a cervical spine condition cannot be award secondary to such a condition.  See 38 C.F.R. § 3.310 (allowing for service connection on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a shoulder condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



ORDER

Service connection for a cervical spine condition is denied.

Service connection for a thoracolumbar spine condition is denied.

Service connection for a shoulder condition is denied.




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


